

115 S2614 IS: Conservation Reserve Program Improvement and Rural Water Systems Access Act of 2018
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2614IN THE SENATE OF THE UNITED STATESMarch 22, 2018Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food Security Act of 1985 to improve the conservation reserve program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Conservation Reserve Program Improvement and Rural Water Systems Access Act of 2018.
		2.Improvements to Conservation Reserve Program
 (a)ExtensionSection 1231(a) of the Food Security Act of 1985 (16 U.S.C. 3831(a)) is amended by striking 2018 and inserting 2023. (b)Species of economic significanceSection 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended—
 (1)in subsection (f)— (A)in the subsection heading, by inserting and economic after Conservation;
 (B)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; (C)by inserting before paragraph (2) (as so redesignated) the following:
						
 (1)Definition of species of economic significanceIn this subsection, the term species of economic significance means a wildlife species— (A)the conservation reserve program is critical to maintain the habitat of which, as determined by the Secretary; and
 (B)that the Governor of a State verifies to the Secretary as providing more than $150,000,000 for each year to the economy of the State from hunting the wildlife species and other related activities (such as hunting supplies, lodging, and food sales), as determined by the Secretary.;
 (D)in paragraph (2) (as so redesignated), by striking designate areas and inserting the following: “designate—  (A)areas of special economic sensitivity as economic priority areas; and
 (B)areas;  (E)in paragraph (3) (as so redesignated), by striking the paragraph designation and heading and all that follows through subsection and inserting the following:
						
 (3)Eligible areasAreas eligible for designation under— (A)paragraph (2)(A) shall include areas with actual and significant declining habitat for species of economic significance; and
 (B)paragraph (2)(B);  (F)in paragraph (4) (as so redesignated), by striking contains actual and inserting the following: “contains, as applicable—
						
 (A)actual and significant declining habitat for species of economic significance; or (B)actual; and
 (G)in paragraph (5) (as so redesignated), by striking maximize water quality and habitat benefits in the watersheds described in paragraph (1) and inserting maximize, as applicable, significant declining habitat for species of economic significance or water quality and habitat benefits in the areas designated under subparagraph (A) or (B), respectively, of paragraph (2); and
 (2)in subsection (i)— (A)by inserting and economic purposes after conservation purposes; and
 (B)by striking habitat. and inserting habitat, including wildlife habitat for species of economic significance (as defined in subsection (f)(1))..
 (c)Cost-Share for fencing and water distributionSection 1233(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3833(a)(1)) is amended by striking interest; and inserting interest, including the cost of fencing and water distribution practices, if applicable;. (d)Harvesting and grazingSection 1233 of the Food Security Act of 1985 (16 U.S.C. 3833) is amended—
 (1)in subsection (b)— (A)by striking paragraph (1);
 (B)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (5), and (6), respectively;
 (C)in paragraph (1) (as so redesignated)— (i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;
 (ii)in the matter preceding clause (i) (as so designated), by striking in permitting those activities and inserting the following: “in permitting—  (A)those activities;
 (iii)in subparagraph (A)(ii) (as so designated), by adding and at the end; and (iv)by adding at the end the following:
							
 (B)those activities and the activities described in paragraph (3), not more than 1/3 of the acres covered by the contract may be harvested during any year;; (D)in subparagraph (B) of paragraph (2) (as so redesignated), in the matter preceding clause (i), by striking grazing, the first place it appears and inserting grazing outside the normal grazing period described in paragraph (4),;
 (E)by inserting after paragraph (2) (as so redesignated) the following:  (3)mechanical harvesting of vegetative cover, without any restriction on the use of the vegetative cover harvested (except harvesting the vegetative cover for seed), subject to the conditions that—
 (A)the harvesting may not occur more frequently than once every 3 years; and (B)the annual rental rate for the acres harvested during a year shall be reduced by 25 percent;
 (4)grazing during the applicable normal grazing period determined under subclause (I) of section 1501(c)(3)(D)(i) of the Agricultural Act of 2014 (7 U.S.C. 9081(c)(3)(D)(i)), without any restriction on grazing during the primary nesting period, subject to the conditions that—
 (A)the grazing shall be at 25 percent of the normal carrying capacity determined under that subclause; and
 (B)the annual rental rate for the acres harvested during a year shall be reduced by 25 percent;; and (F)in subparagraph (C) of paragraph (6) (as so redesignated), by striking (3) and inserting (2); and
 (2)by adding at the end the following:  (e)Harvesting and grazing (1)In generalExcept as provided in paragraph (2), the Secretary shall permit harvesting and grazing in accordance with paragraphs (1) through (4) and (6) of subsection (b) on any land subject to a contract under the conservation reserve program.
 (2)ExceptionThe Secretary, in coordination with the applicable State Technical Committee established under section 1265(a), may determine for any year that harvesting or grazing described in paragraph (1) shall not be permitted on land subject to a contract under the conservation reserve program in a particular county if harvesting or grazing for that year would cause long-term damage to vegetative cover on that land..
 3.Right-of-waySection 504(g) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764(g)) is amended—
 (1)by striking (g) The holder and inserting the following:  (g)Right-of-Way (1)In generalThe holder;
 (2)in paragraph (1) (as so designated), in the second sentence, by striking The Secretary and inserting the following:  (2)PaymentThe Secretary;
 (3)in paragraph (2) (as so designated), in the second sentence, by striking The Secretary and inserting the following:  (3)Waiver of rentalsThe Secretary;
 (4)in paragraph (3) (as so designated), in the second sentence, by striking The Secretary and inserting the following:  (4)Reimbursement of costs (A)In generalExcept as provided in subparagraph (B), the Secretary;
 (5)in paragraph (4) (as so designated)— (A)in subparagraph (A) (as so designated), in the first sentence—
 (i)by striking incurred in processing and inserting the following:  incurred—(i)in processing; (ii)in clause (i) (as so designated), by striking right-of-way and in inspection and inserting the following:
						
 right-of-way; and(ii)in inspection; and (iii)in clause (ii) (as so designated), by striking right-of-way: Provided, however, That the Secretary and inserting the following:
						
 right-of-way.(B)ExceptionIn carrying out subparagraph (A), the Secretary; and (B)in subparagraph (B) (as so designated), in the second sentence, by striking Rights-of-way may be granted and inserting the following:
					
 (C)Use of reimbursed moneyThe moneys received for reimbursement of reasonable costs under subparagraph (A) shall be deposited with the Treasury in a special account and are authorized to be appropriated and made available until expended.
 (5)Holders of rights-of-wayRights-of-way may be granted; (6)in paragraph (5) (as so designated)—
 (A)in the first sentence, by striking to a Federal and inserting the following:  to—(A)a Federal; (B)in subparagraph (A) (as so designated), by striking thereof, to nonprofit and inserting the following:
					
 thereof;(B)nonprofit; (C)in subparagraph (B) (as so designated), by striking enterprises, or to a holder where he and inserting the following:
					
 enterprises;(C)a holder where the holder; (D)in subparagraph (C) (as so designated), by striking concerned, or to a holder and inserting the following:
					
 concerned; and(D)a holder; and (E)in subparagraph (D) (as so designated), by striking Such rights-of-way and inserting the following:
					
 (6)Assignment of rights-of-wayRights-of-way; (7)in paragraph (6), by striking The moneys received in the second sentence and all that follows through Rights-of-way shall be granted in the third sentence and inserting the following:
				
					(7)Rental fees
 (A)Electric and telephone facilitiesRights-of-way shall be granted; and (8)in paragraph (7) (as so designated)—
 (A)in subparagraph (A) (as so designated), by striking facilities: Provided, That nothing in this sentence and inserting the following:  facilities.(B)Rural water pipelinesRights-of-way shall be granted, issued, or renewed, without rental fees— (i)to a rural water district or association; and
 (ii)for— (I)a rural water pipeline that crosses National Forest System land; and
 (II)any appurtenance to a pipeline described in subclause (I). (C)Authority to require reimbursementNothing in this paragraph; and
 (B)in subparagraph (C) (as so designated), by striking the second sentence of this subsection and inserting paragraph (4). 